IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-10059
                           Summary Calendar


CLARENCE ALLEN

          Plaintiff - Appellant

     v.

AMERICAN AIRLINES, INC.

          Defendant - Appellee

                          --------------------
             Appeal from the United States District Court
              for the Northern District of Texas, Dallas
                        USDC No. 3:98-CV-2990-G
                          --------------------
                            January 11, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     The district court carefully examined the plaintiff’s claims

under Title VII, the American with Disabilities Act and the

Railway Labor Act and granted summary judgment in favor of the

defendant.     As the district court’s opinion reflects, the most

serious problem that the plaintiff faces in this case is that he

delayed in filing his claims and they were therefore barred by

the respective statutes of limitations.       The plaintiff has failed

to persuade us that the district court erred in granting summary

judgment in favor of the defendant.

     Plaintiff’s motion to file his reply brief in its present

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-10059
                               -2-

form is granted, but all other pending motions are denied,

including defendant’s motion for attorneys fees.

     The judgment of the district court is AFFIRMED.